1    Douglas Q. Hahn, SBN 257559
      dhahn@stradlinglaw.com
2    Salil Bali SBN 263001
3      sbali@stradlinglaw.com
     Ahmad S. Takouche, SBN 322911
4     atakouche@stradlinglaw.com
5    STRADLING YOCCA CARLSON & RAUTH, P.C.
     660 Newport Center Drive, Suite 1600
6    Newport Beach, CA 92660-6422
7    Telephone: (949) 725-4000
     Facsimile: (949) 725-4100
8
9
     Attorneys for Plaintiff
10   PureLine Treatment Systems, LLC
11
12                        UNITED STATES DISTRICT COURT
13                      CENTRAL DISTRICT OF CALIFORNIA
14
15
     PureLine Treatment Systems, LLC,          Case No. 2:20-cv-04440-PSG-MAA
16
                        Plaintiff(s),          Honorable Philip S. Gutierrez
17
                                               Hon. Maria A. Audero, Magistrate Judge
           v.
18
     SMM Distributors, LLC dba Biocide         [Discovery Matter]
19
     Systems, SMM Manufacturing Inc.
20   d/b/a Biocide Systems and Does 1-10,      xxxxxxxxxxxx STIPULATED
                                               [PROPOSED]
21                                             PROTECTIVE

22
                        Defendant(s).
23
24
25   1.    PURPOSES AND LIMITATIONS
26         Discovery in this action is likely to involve production of confidential,
27   proprietary, or private information for which special protection from public
28   disclosure and from use for any purpose other than prosecuting this litigation may
                   1   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                   2   enter the following Stipulated Protective Order. The parties acknowledge that this
                   3   Stipulated Protective Order does not confer blanket protections on all disclosures or
                   4   responses to discovery and that the protection it affords from public disclosure and
                   5   use extends only to the limited information or items that are entitled to confidential
                   6   treatment under the applicable legal principles. The parties further acknowledge, as
                   7   set forth in Section 13.3 below, that this Stipulated Protective Order does not entitle
                   8   them to file confidential information under seal; Local Rule 79-5 sets forth the
                   9   procedures that must be followed and the standards that will be applied when a
               10      party seeks permission from the Court to file material under seal.
               11
               12      2.    GOOD CAUSE STATEMENT
               13      [The “Good Cause Statement” should be edited to include or exclude specific
               14      information that applies to the particular case, i.e., what harm will result from the
               15      disclosure of the confidential information likely to be produced in this case? Below
               16      is an example:]
               17            This action is likely to involve trade secrets, customer and pricing lists and
               18      other valuable research, development, commercial, financial, technical and/or
               19      proprietary information for which special protection from public disclosure and
               20      from use for any purpose other than prosecution of this action is warranted. Such
               21      confidential and proprietary materials and information consist of
               22
               23                a) Information that is the subject of a non-disclosure or confidentiality

               24                   agreement or obligation with third parties;

               25                b) The names, or other information tending to reveal the identity of a party’s

               26                   supplier/vendor, designer, distributor, or customer;

               27                c) Agreements with third-parties;

               28                d) Research and development information;
S TRADLING Y OCCA
C ARLSON & R AUTH                                        -2-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                    20-cv-04440
                   1             e) Proprietary engineering or technical information, including product
                   2                design, manufacturing techniques, processing information, drawings,
                   3                memoranda and reports;
                   4             f) Information related to budgets, sales, profits, costs, margins, product
                   5                pricing, or other internal financial/accounting information, including non-
                   6                public information related to financial condition or performance and
                   7                income or other non-public tax information;
                   8             g) Information related to internal operations including personnel
                   9                information;
               10                h) Information related to past, current and future product development;
               11                i) Information related to past, current and future market analyses and
               12                   business and marketing development, including plans, strategies, forecasts
               13                   and competition; and,
               14                j) Trade secrets (as defined by the jurisdiction in which the information is

               15                   located).

               16
               17              Accordingly, to expedite the flow of information, to facilitate the prompt
               18      resolution of disputes over confidentiality of discovery materials, to adequately
               19      protect information the parties are entitled to keep confidential, to ensure that the
               20      parties are permitted reasonable necessary uses of such material in preparation for
               21      and in the conduct of trial, to address their handling at the end of the litigation, and
               22      to serve the ends of justice, a protective order for such information is justified in
               23      this matter. It is the intent of the parties that information will not be designated as
               24      confidential for tactical reasons and that nothing be so designated without a good
               25      faith belief that it has been maintained in a confidential, non-public manner, and
               26      there is good cause why it should not be part of the public record of this case.
               27
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                        -3-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                   20-cv-04440
                   1   3.   DEFINITIONS
                   2        3.1.   Action: [This pending federal lawsuit.] [Alternatively, this definition
                   3               may include consolidated or related actions.]
                   4        3.2.   Challenging Party: A Party or Nonparty that challenges the
                   5               designation of information or items under this Stipulated Protective
                   6               Order.
                   7        3.3.   “CONFIDENTIAL” Information or Items: Information (regardless of
                   8               how it is generated, stored or maintained) or tangible things that
                   9               qualify for protection under Federal Rule of Civil Procedure 26(c), and
               10                  as specified above in the Good Cause Statement.
               11           3.4.   Counsel: Outside Counsel of Record in this Action and In-House
               12                  Counsel (as well as their support staff).
               13           3.5.   Designating Party: A Party or Nonparty that designates information or
               14                  items that it produces in disclosures or in responses to discovery as
               15                  “CONFIDENTIAL or “HIGHLY CONFIDENTIAL – ATTORNEYS’
               16                  EYES ONLY.”
               17           3.6.   Disclosure or Discovery Material: All items or information, regardless
               18                  of the medium or manner in which it is generated, stored, or
               19                  maintained (including, among other things, testimony, transcripts, and
               20                  tangible things), that is produced or generated in disclosures or
               21                  responses to discovery in this matter.
               22           3.7.   Expert: A person with specialized knowledge or experience in a
               23                  matter pertinent to the litigation who has been retained by a Party or its
               24                  counsel to serve as an expert witness or as a consultant in this Action.
               25           3.8. “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               26                  Information or Items: extremely sensitive “Confidential Information or
               27                  Items,” disclosure of which to another Party or Non-Party would create
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                      -4-
      LAWYERS
   NEWPORT BEACH                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                               20-cv-04440
                   1          a substantial risk of serious harm that could not be avoided by less
                   2          restrictive means.
                   3   3.9.   In-House Counsel: Attorneys who are employees of a party to this
                   4          Action. In-House Counsel does not include Outside Counsel of
                   5          Record or any other outside counsel.
                   6   3.10. Nonparty: Any natural person, partnership, corporation, association,
                   7          or other legal entity not named as a Party to this action.
                   8   3.11. Outside Counsel of Record: Attorneys who are not employees of a
                   9          party to this Action but are retained to represent or advise a party to
               10             this Action and have appeared in this Action on behalf of that party or
               11             are affiliated with a law firm which has appeared on behalf of that
               12             party, and includes support staff.
               13      3.12. Party: Any party to this Action, including all of its officers, directors,
               14             employees, consultants, retained experts, In-House Counsel, and
               15             Outside Counsel of Record (and their support staffs).
               16      3.13. Producing Party: A Party or Nonparty that produces Disclosure or
               17             Discovery Material in this Action.
               18      3.14. Professional Vendors: Persons or entities that provide litigation
               19             support services (e.g., photocopying, videotaping, translating,
               20             preparing exhibits or demonstrations, and organizing, storing, or
               21             retrieving data in any form or medium) and their employees and
               22             subcontractors.
               23      3.15. Protected Material: Any Disclosure or Discovery Material that is
               24             designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
               25             ATTORNEYS’ EYES ONLY.”
               26      3.16. Receiving Party: A Party that receives Disclosure or Discovery
               27             Material from a Producing Party.
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                 -5-
      LAWYERS
   NEWPORT BEACH               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                           20-cv-04440
                   1   4.     SCOPE
                   2          The protections conferred by this Stipulated Protective Order cover not only
                   3   Protected Material, but also (1) any information copied or extracted from Protected
                   4   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
                   5   and (3) any testimony, conversations, or presentations by Parties or their Counsel
                   6   that might reveal Protected Material.
                   7          Any use of Protected Material at trial shall be governed by the orders of the
                   8   trial judge. This Stipulated Protective Order does not govern the use of Protected
                   9   Material at trial.
               10
               11      5.     DURATION
               12             Even after final disposition of this litigation, the confidentiality obligations
               13      imposed by this Stipulated Protective Order shall remain in effect until a
               14      Designating Party agrees otherwise in writing or a court order otherwise directs.
               15      Final disposition shall be deemed to be the later of (1) dismissal of all claims and
               16      defenses in this Action, with or without prejudice; and (2) final judgment herein
               17      after the completion and exhaustion of all appeals, rehearings, remands, trials, or
               18      reviews of this Action, including the time limits for filing any motions or
               19      applications for extension of time pursuant to applicable law.
               20
               21      6.     DESIGNATING PROTECTED MATERIAL
               22             6.1.   Exercise of Restraint and Care in Designating Material for Protection.
               23                           Each Party or Nonparty that designates information or items for
               24                    protection under this Stipulated Protective Order must take care to
               25                    limit any such designation to specific material that qualifies under the
               26                    appropriate standards. The Designating Party must designate for
               27                    protection only those parts of material, documents, items, or oral or
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                         -6-
      LAWYERS
   NEWPORT BEACH                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                   20-cv-04440
                   1          written communications that qualify so that other portions of the
                   2          material, documents, items, or communications for which protection is
                   3          not warranted are not swept unjustifiably within the ambit of this
                   4          Stipulated Protective Order.
                   5                Mass, indiscriminate, or routinized designations are prohibited.
                   6          Designations that are shown to be clearly unjustified or that have been
                   7          made for an improper purpose (e.g., to unnecessarily encumber the
                   8          case development process or to impose unnecessary expenses and
                   9          burdens on other parties) may expose the Designating Party to
               10             sanctions.
               11                   If it comes to a Designating Party’s attention that information or
               12             items that it designated for protection do not qualify for protection,
               13             that Designating Party must promptly notify all other Parties that it is
               14             withdrawing the inapplicable designation.
               15      6.2.   Manner and Timing of Designations.
               16                   Except as otherwise provided in this Stipulated Protective Order
               17             (see, e.g., Section 6.2(a)), or as otherwise stipulated or ordered,
               18             Disclosure or Discovery Material that qualifies for protection under
               19             this Stipulated Protective Order must be clearly so designated before
               20             the material is disclosed or produced.
               21                   Designation in conformity with this Stipulated Protective Order
               22             requires the following:
               23             (a)   For information in documentary form (e.g., paper or electronic
               24                   documents, but excluding transcripts of depositions or other
               25                   pretrial or trial proceedings), that the Producing Party affix at a
               26                   minimum, the legend “CONFIDENTIAL” or “HIGHLY
               27                   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                 -7-
      LAWYERS
   NEWPORT BEACH               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                            20-cv-04440
                   1         page that contains protected material. If only a portion or
                   2         portions of the material on a page qualifies for protection, the
                   3         Producing Party also must clearly identify the protected
                   4         portion(s) (e.g., by making appropriate markings in the
                   5         margins).
                   6               A Party or Nonparty that makes original documents
                   7         available for inspection need not designate them for protection
                   8         until after the inspecting Party has indicated which documents it
                   9         would like copied and produced. During the inspection and
               10            before the designation, all of the material made available for
               11            inspection shall be deemed “CONFIDENTIAL.” After the
               12            inspecting Party has identified the documents it wants copied
               13            and produced, the Producing Party must determine which
               14            documents, or portions thereof, qualify for protection under this
               15            Stipulated Protective Order. Then, before producing the
               16            specified documents, the Producing Party must affix the legend
               17            “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
               18            ATTORNEYS’ EYES ONLY” to each page that contains
               19            Protected Material. If only a portion or portions of the material
               20            on a page qualifies for protection, the Producing Party also must
               21            clearly identify the protected portion(s) (e.g., by making
               22            appropriate markings in the margins).
               23      (b)   For testimony given in depositions, that the Designating Party
               24            identify the Disclosure or Discovery Material on the record,
               25            before the close of the deposition, all protected testimony.
               26      (c)   For information produced in nondocumentary form, and for any
               27            other tangible items, that the Producing Party affix in a
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                          -8-
      LAWYERS
   NEWPORT BEACH        [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                   20-cv-04440
                   1                     prominent place on the exterior of the container or containers in
                   2                     which the information is stored the legend “CONFIDENTIAL.”
                   3                     If only a portion or portions of the information warrants
                   4                     protection, the Producing Party, to the extent practicable, shall
                   5                     identify the protected portion(s).
                   6        6.3.   Inadvertent Failure to Designate.
                   7                     If timely corrected, an inadvertent failure to designate qualified
                   8               information or items does not, standing alone, waive the Designating
                   9               Party’s right to secure protection under this Stipulated Protective Order
               10                  for such material. Upon timely correction of a designation, the
               11                  Receiving Party must make reasonable efforts to assure that the
               12                  material is treated in accordance with the provisions of this Stipulated
               13                  Protective Order.
               14
               15      7.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
               16           7.1.   Timing of Challenges.
               17                        Any Party or Nonparty may challenge a designation of
               18                  confidentiality at any time that is consistent with the Court’s
               19                  Scheduling Order.
               20           7.2.   Meet and Confer.
               21                        The Challenging Party shall initiate the dispute resolution
               22                  process, which shall comply with Local Rule 37.1 et seq., and with
               23                  Section 4 of Judge Audero’s Procedures (“Mandatory Telephonic
               24                  Conference for Discovery Disputes”).1
               25
               26
               27      1
                        Judge Audero’s Procedures are available at
               28      https://www.cacd.uscourts.gov/honorable-maria-audero.
S TRADLING Y OCCA
C ARLSON & R AUTH                                            -9-
      LAWYERS
   NEWPORT BEACH                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                20-cv-04440
                   1        7.3.   Burden of Persuasion.
                   2                     The burden of persuasion in any such challenge proceeding shall
                   3               be on the Designating Party. Frivolous challenges, and those made for
                   4               an improper purpose (e.g., to harass or impose unnecessary expenses
                   5               and burdens on other parties) may expose the Challenging Party to
                   6               sanctions. Unless the Designating Party has waived or withdrawn the
                   7               confidentiality designation, all parties shall continue to afford the
                   8               material in question the level of protection to which it is entitled under
                   9               the Producing Party’s designation until the Court rules on the
               10                  challenge.
               11
               12      8.   ACCESS TO AND USE OF PROTECTED MATERIALS
               13           8.1.   Basic Principles.
               14                        A Receiving Party may use Protected Material that is disclosed
               15                  or produced by another Party or by a Nonparty in connection with this
               16                  Action only for prosecuting, defending, or attempting to settle this
               17                  Action. Such Protected Material may be disclosed only to the
               18                  categories of persons and under the conditions described in this
               19                  Stipulated Protective Order. When the Action reaches a final
               20                  disposition, a Receiving Party must comply with the provisions of
               21                  Section 14 below.
               22                        Protected Material must be stored and maintained by a
               23                  Receiving Party at a location and in a secure manner that ensures that
               24                  access is limited to the persons authorized under this Stipulated
               25                  Protective Order.
               26           8.2.   Disclosure of “CONFIDENTIAL” Information or Items.
               27                        Unless otherwise ordered by the Court or permitted in writing
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                     -10-
      LAWYERS
   NEWPORT BEACH                    [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                20-cv-04440
                   1   by the Designating Party, a Receiving Party may disclose any
                   2   information or item designated “CONFIDENTIAL” only to:
                   3   (a)   The Receiving Party’s Outside Counsel of Record, as well as
                   4         employees of said Outside Counsel of Record to whom it is
                   5         reasonably necessary to disclose the information for this Action;
                   6   (b)   The officers, directors, and employees (including In-House
                   7         Counsel) of the Receiving Party to whom disclosure is
                   8         reasonably necessary for this Action;
                   9   (c)   Experts of the Receiving Party to whom disclosure is reasonably
               10            necessary for this Action and who have signed the
               11            “Acknowledgment and Agreement to Be Bound” (Exhibit A);
               12      (d)   The Court and its personnel;
               13      (e)   Court reporters and their staff;
               14      (f)   Professional jury or trial consultants, mock jurors, and
               15            Professional Vendors to whom disclosure is reasonably
               16            necessary or this Action and who have signed the
               17            “Acknowledgment and Agreement to be Bound” (Exhibit A);
               18      (g)   The author or recipient of a document containing the
               19            information or a custodian or other person who otherwise
               20            possessed or knew the information;
               21      (h)   During their depositions, witnesses, and attorneys for witnesses,
               22            in the Action to whom disclosure is reasonably necessary
               23            provided: (i) the deposing party requests that the witness sign
               24            the “Acknowledgment and Agreement to Be Bound” (Exhibit
               25            A); and (ii) the witness will not be permitted to keep any
               26            confidential information unless they sign the “Acknowledgment
               27            and Agreement to Be Bound,” unless otherwise agreed by the
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                         -11-
      LAWYERS
   NEWPORT BEACH        [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                  20-cv-04440
                   1                         Designating Party or ordered by the Court. Pages of transcribed
                   2                         deposition testimony or exhibits to depositions that reveal
                   3                         Protected Material may be separately bound by the court
                   4                         reporter and may not be disclosed to anyone except as permitted
                   5                         under this Stipulated Protective Order; and
                   6                (i)      Any mediator or settlement officer, and their supporting
                   7                         personnel, mutually agreed upon by any of the parties engaged
                   8                         in settlement discussions.
                   9
               10
                                    8.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
               11
                                          ONLY” and “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
               12
               13                         Information or Items

               14            Unless otherwise ordered by the court or permitted in writing by the Designating

               15      Party, a Receiving Party may disclose any information or item designated “HIGHLY
               16      CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
               17
                       SOURCE CODE” only to:
               18
                                    a. the Receiving Party’s Outside Counsel of Record in this action, as well
               19
                                          as employees of said Outside Counsel of Record to whom it is
               20
               21                         reasonably necessary to disclose the information for this litigation and

               22                         who have signed the “Acknowledgment and Agreement to Be Bound”

               23                         that is attached hereto as Exhibit A;
               24
                                    b. Experts of the Receiving Party (1) to whom disclosure is reasonably
               25
                                          necessary for this litigation, (2) who have signed the “Acknowledgment
               26
                                          and Agreement to Be Bound” (Exhibit A), and (3) as to whom the
               27
                                          procedures set forth in paragraph VIII.D.1, below, have been followed;
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                       -12-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                      20-cv-04440
                   1         c. the court and its personnel;

                   2         d. court reporters and their staff, professional jury or trial consultants, and
                   3              Professional Vendors to whom disclosure is reasonably necessary for
                   4
                                  this litigation and who have signed the “Acknowledgment and
                   5
                                  Agreement to Be Bound” (Exhibit A); and
                   6
                             e. the author or recipient of a document containing the information or a
                   7
                   8              custodian or other person who otherwise possessed or knew the

                   9              information.

               10      (b) Procedures for Approving or Objecting to Disclosure of “HIGHLY
               11         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL
               12
                          – SOURCE CODE” Information or Items to Experts.
               13
                             a.      Unless otherwise ordered by the court or agreed to in writing by the
               14
                                  Designating Party, a Party that seeks to disclose to an Expert (as defined
               15
               16                 in this Order) any information or item that has been designated

               17                 “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

               18                 CONFIDENTIAL – SOURCE CODE” pursuant to paragraph VIII.C.1.b
               19                 first must make a written request to the Designating Party that (1)
               20
                                  identifies the general categories of “HIGHLY CONFIDENTIAL –
               21
                                  ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
               22
                                  CODE” information that the Receiving Party seeks permission to
               23
               24                 disclose to the Expert, (2) sets forth the full name of the Expert and the

               25                 city and state of his or her primary residence, (3) attaches a copy of the

               26                 Expert’s current resume, (4) identifies the Expert’s current employer(s),
               27                 (5) identifies each person or entity from whom the Expert has received
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                -13-
      LAWYERS
   NEWPORT BEACH               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                               20-cv-04440
                                        compensation or funding for work in his or her areas of expertise or to
                   1
                   2                    whom the expert has provided professional services, including in

                   3                    connection with a litigation, at any time during the preceding five
                   4                    years,2 and (6) identifies (by name and number of the case, filing date,
                   5
                                        and location of court) any litigation in connection with which the Expert
                   6
                                        has offered expert testimony, including through a declaration, report, or
                   7
                                        testimony at a deposition or trial, during the preceding five years.
                   8
                   9                 b. A Party that makes a request and provides the information specified in
               10                       the preceding respective paragraphs may disclose the subject Protected
               11                       Material to the identified Expert unless, within 14 days of delivering the
               12                       request, the Party receives a written objection from the Designating
               13
                                        Party. Any such objection must set forth in detail the grounds on which
               14
                                        it is based.
               15
               16                    c. A Party that receives a timely written objection must meet and confer

               17                       with the Designating Party (through direct voice to voice dialogue) to

               18                       try to resolve the matter by agreement within seven days of the written
               19                       objection. If no agreement is reached, the Party seeking to make the
               20
                                        disclosure to the Expert may file a motion as provided in Civil Local
               21
                                        Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable)
               22
                                        seeking permission from the court to do so. Any such motion must
               23
                                        describe the circumstances with specificity, set forth in detail the
               24
               25
               26      2If the Expert believes any of this information is subject to a confidentiality obligation to
                       a third-party, then the Expert should provide whatever information the Expert believes
               27      can be disclosed without violating any confidentiality agreements, and the Party seeking
                       to disclose to the Expert shall be available to meet and confer with the Designating Party
               28      regarding any such engagement.
S TRADLING Y OCCA
C ARLSON & R AUTH                                        -14-
      LAWYERS
   NEWPORT BEACH                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                      20-cv-04440
                                 reasons why the disclosure to the Expert is reasonably necessary, assess
                   1
                   2             the risk of harm that the disclosure would entail, and suggest any

                   3             additional means that could be used to reduce that risk. In addition, any
                   4             such motion must be accompanied by a competent declaration
                   5             describing the parties’ efforts to resolve the matter by agreement (i.e.,
                   6
                                 the extent and the content of the meet and confer discussions) and
                   7
                                 setting forth the reasons advanced by the Designating Party for its
                   8
                                 refusal to approve the disclosure.
                   9
               10             d. In any such proceeding, the Party opposing disclosure to the Expert
               11                shall bear the burden of proving that the risk of harm that the
               12                disclosure would entail (under the safeguards proposed) outweighs the
               13
                                 Receiving Party’s need to disclose the Protected Material to its Expert.
               14
                       9.     PROSECUTION BAR
               15
                       A.     Absent written consent from the Producing Party, any individual who
               16
                       receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
               17
               18      “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall not be involved

               19      in the prosecution of patents or patent applications relating to enterprise content
               20      management and enterprise information management software, including
               21      without limitation the patents asserted in this action and any patent or application
               22
                       claiming priority to or otherwise related to the patents asserted in this action,
               23
                       before any foreign or domestic agency, including the United States Patent and
               24
                       Trademark Office (“the Patent Office”). For purposes of this paragraph,
               25
               26      “prosecution” includes directly or indirectly drafting, amending, advising, or

               27      otherwise affecting the scope or maintenance of patent claims. To avoid any

               28      doubt, “prosecution” as used in this paragraph does not include representing a
S TRADLING Y OCCA
C ARLSON & R AUTH                                -15-
      LAWYERS
   NEWPORT BEACH               [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                               20-cv-04440
                             party challenging a patent before a domestic or foreign agency (including, but not
                   1
                   2         limited to, a reissue protest, ex parte reexamination or inter partes

                   3         reexamination). This Prosecution Bar shall begin when access to “HIGHLY
                   4         CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL –
                   5         SOURCE CODE” information is first received by the affected individual and shall
                   6
                             end two (2) years after final termination of this action.
                   7
                   8
                   9
                          10. PROTECTED MATERIAL SUBPOENAED OR ORDERED
               10
                          PRODUCED IN OTHER LITIGATION
               11
                             If a Party is served with a subpoena or a court order issued in other litigation
               12
                       that compels disclosure of any information or items designated in this Action as
               13
                       “CONFIDENTIAL,” that Party must:
               14
                             (a)    Promptly notify in writing the Designating Party. Such notification
               15
                                    shall include a copy of the subpoena or court order;
               16
                             (b)    Promptly notify in writing the party who caused the subpoena or order
               17
                                    to issue in the other litigation that some or all of the material covered
               18
                                    by the subpoena or order is subject to this Stipulated Protective Order.
               19
                                    Such notification shall include a copy of this Stipulated Protective
               20
                                    Order; and
               21
                             (c)    Cooperate with respect to all reasonable procedures sought to be
               22
                                    pursued by the Designating Party whose Protected Material may be
               23
                                    affected.
               24
                             If the Designating Party timely seeks a protective order, the Party served with
               25
                       the subpoena or court order shall not produce any information designated in this
               26
                       action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
               27
                       EYES ONLY” before a determination by the Court from which the subpoena or
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                      -16-
      LAWYERS
   NEWPORT BEACH                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                     20-cv-04440
                   1   order issued, unless the Party has obtained the Designating Party’s permission. The
                   2   Designating Party shall bear the burden and expense of seeking protection in that
                   3   court of its confidential material and nothing in these provisions should be
                   4   construed as authorizing or encouraging a Receiving Party in this Action to disobey
                   5   a lawful directive from another court.
                   6
                   7      11. A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE
                   8      PRODUCED IN THIS LITIGATION
                   9         11.1. Application.
               10                            The terms of this Stipulated Protective Order are applicable to
               11                   information produced by a Nonparty in this Action and designated as
               12                   “CONFIDENTIAL.” Such information produced by Nonparties in
               13                   connection with this litigation is protected by the remedies and relief
               14                   provided by this Stipulated Protective Order. Nothing in these
               15                   provisions should be construed as prohibiting a Nonparty from seeking
               16                   additional protections.
               17            11.2 Notification.
               18                            In the event that a Party is required, by a valid discovery
               19                   request, to produce a Nonparty’s confidential information in its
               20                   possession, and the Party is subject to an agreement with the Nonparty
               21                   not to produce the Nonparty’s confidential information, then the Party
               22                   shall:
               23                   (a)      Promptly notify in writing the Requesting Party and the
               24                            Nonparty that some or all of the information requested is subject
               25                            to a confidentiality agreement with a Nonparty;
               26                   (b)      Promptly provide the Nonparty with a copy of the Stipulated
               27                            Protective Order in this Action, the relevant discovery
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                      -17-
      LAWYERS
   NEWPORT BEACH                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                   20-cv-04440
                   1                      request(s), and a reasonably specific description of the
                   2                      information requested; and
                   3                (c)   Make the information requested available for inspection by the
                   4                      Nonparty, if requested.
                   5         11.3. Conditions of Production.
                   6                      If the Nonparty fails to seek a protective order from this Court
                   7                within fourteen (14) days after receiving the notice and accompanying
                   8                information, the Receiving Party may produce the Nonparty’s
                   9                confidential information responsive to the discovery request. If the
               10                   Nonparty timely seeks a protective order, the Receiving Party shall not
               11                   produce any information in its possession or control that is subject to
               12                   the confidentiality agreement with the Nonparty before a
               13                   determination by the Court. Absent a court order to the contrary, the
               14                   Nonparty shall bear the burden and expense of seeking protection in
               15                   this Court of its Protected Material.
               16
               17            12. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               18            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
               19      Protected Material to any person or in any circumstance not authorized under this
               20      Stipulated Protective Order, the Receiving Party immediately must (1) notify in
               21      writing the Designating Party of the unauthorized disclosures, (2) use its best
               22      efforts to retrieve all unauthorized copies of the Protected Material, (3) inform the
               23      person or persons to whom unauthorized disclosures were made of all the terms of
               24      this Stipulated Protective Order, and (4) request such person or persons to execute
               25      the “Acknowledgment and Agreement to be Bound” (Exhibit A).
               26      ///
               27
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                       -18-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                 20-cv-04440
                   1         13. INADVERTENT PRODUCTION OF PRIVILEGED OR
                   2         OTHERWISE PROTECTED MATERIAL
                   3         When a Producing Party gives notice to Receiving Parties that certain
                   4   inadvertently produced material is subject to a claim of privilege or other
                   5   protection, the obligations of the Receiving Parties are those set forth in Federal
                   6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                   7   whatever procedure may be established in an e-discovery order that provides for
                   8   production without prior privilege review. Pursuant to Federal Rule of Evidence
                   9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
               10      of a communication or information covered by the attorney-client privilege or work
               11      product protection, the parties may incorporate their agreement in the Stipulated
               12      Protective Order submitted to the Court.
               13
               14            14. MISCELLANEOUS
               15            14.1. Right to Further Relief.
               16                          Nothing in this Stipulated Protective Order abridges the right of
               17                   any person to seek its modification by the Court in the future.
               18            14.2. Right to Assert Other Objections.
               19                          By stipulating to the entry of this Stipulated Protective Order, no
               20                   Party waives any right it otherwise would have to object to disclosing
               21                   or producing any information or item on any ground not addressed in
               22                   this Stipulated Protective Order. Similarly, no Party waives any right
               23                   to object on any ground to use in evidence of any of the material
               24                   covered by this Stipulated Protective Order.
               25            14.3. Filing Protected Material.
               26                          A Party that seeks to file under seal any Protected Material must
               27                   comply with Local Rule 79-5. Protected Material may only be filed
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                       -19-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                 20-cv-04440
                   1                under seal pursuant to a court order authorizing the sealing of the
                   2                specific Protected Material at issue. If a Party's request to file
                   3                Protected Material under seal is denied by the Court, then the
                   4                Receiving Party may file the information in the public record unless
                   5                otherwise instructed by the Court.
                   6
                   7         15. FINAL DISPOSITION
                   8         After the final disposition of this Action, within sixty (60) days of a written
                   9   request by the Designating Party, each Receiving Party must return all Protected
               10      Material to the Producing Party or destroy such material. As used in this
               11      subdivision, “all Protected Material” includes all copies, abstracts, compilations,
               12      summaries, and any other format reproducing or capturing any of the Protected
               13      Material. Whether the Protected Material is returned or destroyed, the Receiving
               14      Party must submit a written certification to the Producing Party (and, if not the
               15      same person or entity, to the Designating Party) by the 60-day deadline that
               16      (1) identifies (by category, where appropriate) all the Protected Material that was
               17      returned or destroyed and (2) affirms that the Receiving Party has not retained any
               18      copies, abstracts, compilations, summaries or any other format reproducing or
               19      capturing any of the Protected Material. Notwithstanding this provision, Counsel is
               20      entitled to retain an archival copy of all pleadings; motion papers; trial, deposition,
               21      and hearing transcripts; legal memoranda; correspondence; deposition and trial
               22      exhibits; expert reports; attorney work product; and consultant and expert work
               23      product, even if such materials contain Protected Material. Any such archival
               24      copies that contain or constitute Protected Material remain subject to this Stipulated
               25      Protective Order as set forth in Section 5.
               26      ///
               27      ///
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                       -20-
      LAWYERS
   NEWPORT BEACH                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                  20-cv-04440
                   1         16. VIOLATION
                   2         Any violation of this Stipulated Order may be punished by any and all
                   3   appropriate measures including, without limitation, contempt proceedings and/or
                   4   monetary sanctions.
                   5
                   6   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

                   7
                   8   Dated: July 9, 2021                        /s/ Douglas. Q. Hahn
                                                                  Attorney(s) for Plaintiff(s)
                   9
               10
                       Dated: July 9, 202                         /s/ Edward A. Pennington
               11                                                 Attorney(s) for Defendant(s)
               12
               13      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                                         ERE
                                                           ED.
               14
               15      Dated: 07/12/2021
               16                                                 Mariaa A
                                                                         A.. A
                                                                             Audero
                                                                               udero
                                                                         States
                                                                      ed S
                                                                  United    tates Magistrate Judge
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                      -21-
      LAWYERS
   NEWPORT BEACH                     [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                             20-cv-04440
                   1                                           EXHIBIT A
                   2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3           I,                                  [full name], of
                   4                           [address], declare under penalty of perjury that I have read in its
                   5   entirety and understand the Stipulated Protective Order that was issued by the
                   6   United States District Court for the Central District of California on
                   7   [date] in the case of
                   8   [case name and number]. I agree to comply with and to be bound by all the terms
                   9   of this Stipulated Protective Order, and I understand and acknowledge that failure
               10      to so comply could expose me to sanctions and punishment in the nature of
               11      contempt. I solemnly promise that I will not disclose in any manner any
               12      information or item that is subject to this Stipulated Protective Order to any person
               13      or entity except in strict compliance with the provisions of this Stipulated Protective
               14      Order.
               15              I further agree to submit to the jurisdiction of the United States District Court
               16      for the Central District of California for the purpose of enforcing the terms of this
               17      Stipulated Protective Order, even if such enforcement proceedings occur after
               18      termination of this action. I hereby appoint                                 [full name]
               19      of                                                       [address and telephone number]
               20      as my California agent for service of process in connection with this action or any
               21      proceedings related to enforcement of this Stipulated Protective Order.
               22
               23      Signature:
               24      Printed Name:
               25      Date:
               26      City and State Where Sworn and Signed:
               27
               28
S TRADLING Y OCCA
C ARLSON & R AUTH                                        -22-
      LAWYERS
   NEWPORT BEACH                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                                                                                                    20-cv-04440
